--------------------------------------------------------------------------------

Exhibit 10.58


SIXTH AMENDMENT AND WAIVER TO FINANCING AGREEMENT


SIXTH AMENDMENT AND WAIVER, dated as of June 14, 2013 (this "Sixth Amendment"),
to the Financing Agreement, dated as of January 18, 2012 (as amended by First
Amendment to Financing Agreement, dated as of March 18, 2012, Second Amendment
to Financing Agreement, dated as of May 24, 2012, Third Amendment to Financing
Agreement, dated as of August 22, 2012, Fourth Amendment to Financing Agreement,
dated as of December 3, 2012, Fifth Amendment to Financing Agreement, dated as
of January 16, 2013, and as further amended, restated, supplemented, modified or
otherwise changed from time to time, the "Financing Agreement"), by and among
Motorcar Parts of America, Inc., a New York corporation (the "Borrower"), the
lenders from time to time party thereto (each a "Lender" and collectively, the
"Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability company
("Cerberus"), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"), and
PNC Bank, National Association ("PNC"), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").
 
WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth.
 
WHEREAS, Section 7.01(a)(iii) of the Financing Agreement requires, among other
things, delivery of financial statements and other reports for the Fiscal Year
ended March 31, 2013 accompanied by a report and an unqualified opinion of
independent certified public accountants of the Borrower (which opinion shall be
without (i) a "going concern" or like qualification or exception, (ii) any
qualification or exception as to the scope of such audit, or (iii) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7.03 of the Financing Agreement).
 
WHEREAS, the Borrower has been advised by its certified public accountants that
its opinion will be subject to a "going concern" qualification as a result of
(i) Fenwick's recurring operating losses, (ii) Fenwick's working capital and
equity deficiency, (iii) Fenwick's failure to comply with certain financial
covenants under its loan agreement with M&T Bank and (iv) Fenwick's filing of an
Insolvency Proceeding in the U.S. Bankruptcy Court for the District of Delaware
on June 10, 2013 (the "Fenwick Insolvency Proceeding" and collectively, the
"Fenwick–Related Events").
 
WHEREAS, the Borrower has requested that the Agents and the Lenders waive any
Event of Default that would otherwise arise under Section 9.01 of the Financing
Agreement as a result of the Borrower's failure to deliver to the Agents and the
Lenders an unqualified opinion of its certified public accountants for the
Fiscal Year ended March 31, 2013 as required under Section 7.01(a)(iii) of the
Financing Agreement, and the Agents and the Lenders are willing to do so on the
terms and conditions set forth herein.

--------------------------------------------------------------------------------

 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.                    Defined Terms.  Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.



2. Amendments.



(a)                  New Definitions.  Section 1.01 of the Financing Agreement
is hereby amended by adding the following definitions, in appropriate
alphabetical order:
 
""Fenwick Restructuring Costs" has the meaning specified therefor in the
definition of Consolidated EBITDA."
 
""Liquidity" means Availability plus Qualified Cash (calculated without giving
effect to (a) any receipt of tax refunds by the Borrower and its Subsidiaries
and (b) any cash receipts attributable to the Borrower's wheel hubs and bearings
business)."
 
""Sixth Amendment" means the Sixth Amendment to this Agreement, dated as of June
14, 2013, among the Borrower, the Agents and the Lenders."
 
""Sixth Amendment Effective Date" means the date on which the Sixth Amendment
shall become effective in accordance with its terms."
 
""Specified Costs" means (a) any start-up costs incurred by the Borrower in
connection with its wheel hubs and bearings business (including, the purchase by
the Borrower of certain Inventory from Fenwick or other vendors) as approved in
writing by the Required Lenders and (b) any Fenwick Restructuring Costs."
 
(b)                 Existing Definitions.
 
(i)                  Clause (b)(v) of the definition of "Consolidated EBITDA" in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:
 
"(v)            the amount of all costs, fees and expenses incurred in
connection with (A) the Transactions, including with respect to the write-off of
deferred fees and expenses related to the Existing Credit Facility, (B) the
Third Amendment and the Wanxiang Transaction Documents, (C) the Sixth Amendment
and (D) liquidating Fenwick in an aggregate amount not to exceed $300,000 and as
approved in writing by the Required Lenders (including, without limitation,
costs, fees and expenses of Houlihan Lokey and Latham & Watkins LLP) (such costs
described in this clause (D), "Fenwick Restructuring Costs")"
-2-

--------------------------------------------------------------------------------

(ii)                The definition of "Excess Cash Flow" in Section 1.01 of the
Financing Agreement is hereby amended by (A) deleting "and" immediately
following clause (b)(viii) thereof, (B) deleting the period immediately
following clause (b)(ix) thereof and (C) inserting the following immediately
following clause (b)(ix) thereof:
 
", and (x) all Fenwick Restructuring Costs to the extent paid in cash during
such period, if any."
 
(iii)              Clause (b)(ii) of the definition of "Fixed Charge Coverage
Ratio" in Section 1.01 of the Financing Agreement is hereby amended and restated
in its entirety to read as follows:
 
"(ii)            Consolidated Net Interest Expense of such Person and its
Subsidiaries for such period (excluding (A) the non-cash portions of
Consolidated Net Interest Expense and (B) any fees payable in connection with
(1) the Third Amendment pursuant to the Fee Letter, (2) the letter agreement,
dated as of February 4, 2013, by the Borrower and acknowledged by the Collateral
Agent, and (3) the letter agreement, dated as of March 13, 2013, by the Borrower
and acknowledged by the Collateral Agent)"
 
(c)               Section 7.01(a) (Reporting Requirements).  Section
7.01(a)(xvii) of the Financing Agreement is hereby amended by deleting "and" at
the end of such Section.  Section 7.01(a)(xviii) is hereby amended and restated
to read as follows, and the following new Sections 7.01(a)(xix) and 7.01(a)(xx)
of the Financing Agreement are hereby inserted immediately following Section
7.01(a)(xviii) of the Financing Agreement:
 
"(xviii)                  within 15 days after each of the dates set forth in
Section 7.03(d), a certificate of an Authorized Officer of the Borrower, in form
and substance reasonably satisfactory to the Agents, attaching a schedule
showing the calculation of Availability and Qualified Cash;
 
(xix)                          at least 2 Business Days (or such shorter period
as shall be agreed to by the Agents) prior to submitting any filing relating to
the purchase by the Borrower of any Inventory of Fenwick in connection with the
Fenwick Insolvency Proceeding, copies of such filing and other related documents
as any Agent may reasonably request;
 
(xx)                           promptly upon request, such other information
concerning the condition or operations, financial or otherwise, of any Loan
Party or any Excluded Subsidiary as any Agent may from time to time may
reasonably request."
 
(d)            Section 7.03(d) (Liquidity).  Article VII of the Financing
Agreement is hereby amended by adding the following immediately after Section
7.03(c) of the Financing Agreement:
 
"(d)            Liquidity.  Permit Liquidity on the dates set forth below to be
less than the amount set forth opposite such date:
-3-

--------------------------------------------------------------------------------

 
Date
Minimum Liquidity
June 28, 2013
$25,000,000 minus to the extent Specified Costs paid in cash during the period
from the Sixth Amendment Effective Date to June 28, 2013 exceed cash receipts
from the Borrower's wheel hubs and bearings business during such period, the
amount equal to the lesser of such excess and $8,000,000
 
July 31, 2013
$26,000,000 minus to the extent Specified Costs paid in cash during the period
from the Sixth Amendment Effective Date to July 31, 2013 exceed cash receipts
from the Borrower's wheel hubs and bearings business during such period, the
amount equal to the lesser of such excess and $8,000,000
 
August 30, 2013
$27,000,000 minus to the extent Specified Costs paid in cash during the period
from the Sixth Amendment Effective Date to August 30, 2013 exceed cash receipts
from the Borrower's wheel hubs and bearings business during such period, the
amount equal to the lesser of such excess and $8,000,000"

 
(e)                 Section 9.01(c)(i) (Events of Default).  Section 9.01(c)(i)
of the Financing Agreement is hereby amended and restated in its entirety to
read as follows:
 
"(i)            clauses (a)(i), (a)(ii), (a)(iii), (a)(iv), (a)(v), (a)(vi),
(a)(xvii), (a)(xviii), (a) (xix), (b), (c), (d), (f), (h), (l), (n), (o), (p) or
(q) of Section 7.01, Section 7.02, Section 7.03 or Article VIII of this
Agreement, Sections 6(f), 6(g), 6(h), 6(j), 6(m), 6(n) and 7 of the Security
Agreement and clauses (c), (f), (h), (i), (j), (k) and (l) of Article Sixth of
the Pledge Agreement;"
 
(f)                  Schedule 6.01(l) (Nature of Business).  Schedule 6.01(l) of
the Financing Agreement is hereby amended and restated to read as follows:
-4-

--------------------------------------------------------------------------------

 
"Motorcar Parts of America, Inc. remanufactures and resells alternators,
starters, wheel hubs and bearings for import and domestic cars, light trucks,
heavy duty, agricultural and industrial applications.  Our products are
distributed predominantly throughout the United States and Canada and sold to
the largest auto parts retail chains in the United States and Canada, including
Advance, AutoZone, Genuine Parts (NAPA), O'Reilly Automotive and Pep Boys.  In
addition, our products are sold to various traditional warehouses for
professional installers and to major automobile manufacturers for both their
aftermarket programs and their warranty replacement programs."
 
3.                 Waiver.
 
(a)                Pursuant to the request of the Borrower and in reliance upon
the representations of the Borrower described herein, the Agents and the Lenders
hereby waive any Event of Default that would otherwise arise under Section 9.01
of the Financing Agreement solely as a result of the Borrower's failure to
deliver to the Agents and the Lenders an unqualified opinion of its certified
public accountants for the Fiscal Year ended March 31, 2013 as required under
Section 7.01(a)(iii) of the Financing Agreement; provided that the Borrower
shall deliver to the Agents and the Lenders the financial statements and all
other reports required under Section 7.01(a)(iii) of the Financing Agreement for
the Fiscal Year ended March 31, 2013 (including, without limitation, an opinion
of the Borrower's certified public accountants (which opinion (i) may be subject
to "a going concern" qualification as a result of the Fenwick-Related Events and
(ii) shall be without (A) any qualification or exception as to the scope of such
audit, or (B) any qualification which relates to the treatment or classification
of any item and which, as a condition to the removal of such qualification,
would require an adjustment to such item, the effect of which would be to cause
any noncompliance with the provisions of Section 7.03 of the Financing
Agreement)) on or prior to July 1, 2013.
 
(b)               The waiver in this Section 3 shall be effective only in this
specific instance and for the specific purpose set forth herein and does not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
continue in full force and effect.
 
4.                   Conditions to Effectiveness.  The effectiveness of this
Sixth Amendment is subject to the fulfillment, in a manner satisfactory to the
Agents, of each of the following conditions precedent (the date such conditions
are fulfilled or waived by the Agents is hereinafter referred to as the "Sixth
Amendment Effective Date"):
 
(a)                 Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Sixth Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Sixth Amendment Effective Date are true and correct on and as of the Sixth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Sixth Amendment Effective Date or
would result from this Sixth Amendment becoming effective in accordance with its
terms.
-5-

--------------------------------------------------------------------------------

 
(b)                 Execution of Amendment.  The Agents and the Lenders shall
have executed this Sixth Amendment and shall have received a counterpart to this
Sixth Amendment, duly executed by each Loan Party.
 
(c)                Payment of Fees, Etc.  The Borrower shall have paid on or
before the Sixth Amendment Effective Date all fees and invoiced costs and
expenses then payable by the Borrower pursuant to the Loan Documents, including,
without limitation, Sections 2.06 and 12.04 of the Financing Agreement.


(d)               Delivery of Documents.  The Collateral Agent shall have
received on or before the Sixth Amendment Effective Date the following, each in
form and substance reasonably satisfactory to the Collateral Agent and, unless
indicated otherwise, dated the Sixth Amendment Effective Date:


(i)                 a copy of the resolutions of each Loan Party, certified as
of the Sixth Amendment Effective Date by an Authorized Officer thereof,
authorizing the execution, delivery and performance by such Loan Party of this
Sixth Amendment, the performance of the Loan Documents as amended thereby, and
the execution and delivery of the other documents to be delivered by such Loan
Party in connection herewith and therewith;
 
(ii)                a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in subsection (a) of this Section 4; and
 
(iii)              such other agreements, instruments, approvals, opinions and
other documents, each satisfactory to the Agents in form and substance, as any
Agent may reasonably request.
 
5.                    Representations and Warranties.  Each Loan Party
represents and warrants as follows:


(a)                 Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Sixth Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.
-6-

--------------------------------------------------------------------------------

 
(b)                 Authorization, Etc.  The execution, delivery and performance
by each Loan Party of this Sixth Amendment, and the performance of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law in any material respect or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.


(c)                  Governmental Approvals.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance of this
Sixth Amendment by the Loan Parties, and the performance of the Financing
Agreement, as amended hereby.


(d)               Enforceability of the Sixth Amendment.  This Sixth Amendment
and the Financing Agreement, as amended hereby, when delivered hereunder, will
be a legal, valid and binding obligation of each Loan Party, enforceable against
such Loan Party in accordance with the terms thereof, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors' rights generally.


(e)                 Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Sixth Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Sixth Amendment Effective Date are true and correct on and as of the Sixth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
has occurred and is continuing on the Sixth Amendment Effective Date or would
result from this Sixth Amendment becoming effective in accordance with its
terms.


6.                   Release.  Each Loan Party hereby acknowledges and agrees
that:  (a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Loan Parties and their Affiliates
under the Financing Agreement and the other Loan Documents that are required to
have been performed on or prior to the date hereof.  Notwithstanding the
foregoing, the Agents and the Lenders wish (and the Loan Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this Sixth Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Sixth
Amendment Effective Date directly arising out of, connected with or related to
this Sixth Amendment, the Financing Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.
-7-

--------------------------------------------------------------------------------

 
7.                    Reaffirmation.  The Borrower hereby confirms its grant of
a security interest and other obligations under and subject to the terms of the
Security Agreement, and agrees that, notwithstanding the effectiveness of this
Sixth Amendment or any of the transactions contemplated hereby, such grant of
security interest and other obligations are not impaired or adversely affected
in any manner whatsoever and shall continue to be in full force and effect and
shall continue to secure all the Secured Obligations (as defined in the Security
Agreement), as amended, increased and/or extended pursuant to this Sixth
Amendment.


8.                    Miscellaneous.


(a)                 Continued Effectiveness of the Financing Agreement and the
Other Loan Documents.  Except as otherwise expressly provided herein, the
Financing Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the Sixth Amendment Effective Date (i) all references
in the Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder"
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Sixth Amendment, and (ii) all references
in the other Loan Documents to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Sixth Amendment.  To the extent
that the Financing Agreement or any other Loan Document purports to pledge to
the Collateral Agent, or to grant to the Collateral Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects.
 Except as expressly provided herein, the execution, delivery and effectiveness
of this Sixth Amendment shall not operate as an amendment or waiver of any
right, power or remedy of the Agents and the Lenders under the Financing
Agreement or any other Loan Document, nor constitute an amendment or waiver of
any provision of the Financing Agreement or any other Loan Document, nor
constitute a waiver of, or consent to, any Default or Event of Default now
existing or hereafter arising under the Financing Agreement or any other Loan
Document, and Agents and the Lenders expressly reserve all of their rights and
remedies under the Financing Agreement and the other Loan Documents, under
applicable law or otherwise.


(b)                 Counterparts.  This Sixth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Sixth Amendment by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Sixth Amendment.
-8-

--------------------------------------------------------------------------------

 
(c)                  Headings.  Section headings herein are included for
convenience of reference only and shall not constitute a part of this Sixth
Amendment for any other purpose.


(d)                 Costs and Expenses.  The Borrower agrees to pay on demand
all fees, costs and expenses of the Agents and the Lenders in connection with
the preparation, execution and delivery of this Sixth Amendment.


(e)                 Sixth Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Sixth Amendment constitutes a "Loan Document"
under the Financing Agreement.  Accordingly, it shall be an Event of Default
under the Financing Agreement if (i) any representation or warranty made by any
Loan Party under or in connection with this Sixth Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Sixth Amendment.


(f)                  Severability.   Any provision of this Sixth Amendment that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.


(g)                 Governing Law.  This Sixth Amendment shall be governed by
the laws of the State of New York.


(h)                Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS SIXTH AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


[Remainder of page intentionally left blank]
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
 
 
BORROWER:
 
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
By:
/s/ Selwyn Joffe
 
 
Selwyn Joffe
 
 
Chief Executive Officer




--------------------------------------------------------------------------------



 
COLLATERAL AGENT:
 
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
President




--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT AND LENDER:
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Fred Kiehne
 
 
Fred Kiehne
 
 
Senior Vice President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
 
 
ABLECO FINANCE LLC
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
 
 
A5 FUNDING L.P.
 
By:  A5 Fund Management LLC
Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
CERBERUS OFFSHORE LEVERED I L.P.
 
By:  COL I GP Inc.
Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Vice President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
 
 
CERBERUS N-1 FUNDING LLC
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Vice President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND I, L.P.
 
 
By:  Cerberus Levered Opportunities GP, LLC
 
Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Managing Director

 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
 
 
CERBERUS ONSHORE LEVERED II LLC
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Vice President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
CERBERUS OFFSHORE LEVERED II LP
 
 
By:  COL II GP Inc.
 
Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Vice President

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
CERBERUS AUS LEVERED LP
 
 
By:  CAL I GP LLC
 
Its:  General Partner
 
 
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Vice President




--------------------------------------------------------------------------------

 
 
LENDER:
 
 
 
 
CERBERUS ASRS FUNDING LLC
 
 
By:
/s/ Daniel Wolf
 
 
Daniel Wolf
 
 
Vice President

 
 

--------------------------------------------------------------------------------